              Entered on Docket May 8, 2020
                                                         Below is the Order of the Court.


                                                         _______________________________
 1                                                       Marc Barreca
                                                         U.S. Bankruptcy Judge
 2
                                                         (Dated as of Entered on Docket date above)
 3

 4

 5

 6      _______________________________________________________________
 7

 8

 9

10                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
11
                                                        :
12   In re:                                             : Case No.: 18-12660
                                                        :
13   MICHAEL HENNESSEY, III,                            : ORDER RE MOTION FOR APPROVAL OF
                                                        : SALE OF REAL PROPERTY
14                    Debtor(s).                        :
                                                        :
15                                                      :
16
               This matter having come before the Court, upon the debtor’s Motion for Approval of Sale
17

18   of Real Property being fully advised in the premises and good cause appearing,

19             IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

20             1) The debtor’s Motion is granted;
21
               2) The debtor is authorized to sell the property located at 9693 Crest Drive, Blaine, WA
22
                   98230 for $400,000.00;
23

24

25

26    Order Re Motion for Approval of Sale of Real                    1904 Wetmore Ave., Suite 200    Neeleman
      Property                                                                  Everett, WA 98201     Law
                                                                   P 425.212.4800 || F 425.212.4802   Group




      Case 18-12660-MLB            Doc 137       Filed 05/08/20    Ent. 05/08/20 12:02:02             Pg. 1 of 3
            3) That the proceeds of the sale shall be distributed as follows:
 1

 2
                    a. Payment to county for real estate taxes owed through the closing of this

 3                       transaction.

 4                  b. The mortgage will be paid in full from the closing agent. The closing agent
 5                       shall pay the lien based on an unexpired payoff quote. If the amount is not
 6
                         paid in full, creditor must agree in writing to the terms of any approved short
 7
                         sale.
 8
                    c. The lien of Washington Department of Social and Health Services will be paid
 9
                         in full from the sales proceeds.
10

11                  d. Payment in full of all fees and costs associated with the sale including real

12                       estate commissions and costs.

13                  e. All typical and customary closing costs and expenses including but not limited
14
                         to title insurance, recording fees and excise taxes.
15
                    f. Any miscellaneous charges including but not limited to Property taxes and
16
                         any delinquent utility charges.
17
                    g. To the Chapter 13 Trustee in the amount of $8,650.00 to pay
18
                         adminsitrtavie fees and any remaining balance shall be disbursed
19

20                       pursuant to the debtor’s plan. The agent shall include the debtor’s name

21                       and case number (18-12660) on the form of payment. The payment should
22                       be mailed to Chapter 13 Trustee, PO Box 2139, Memphis, TN 38101-
23
                         2139.
24
                    h. Any remaining funds will be paid to the debtor.
25

26   Order Re Motion for Approval of Sale of Real                    1904 Wetmore Ave., Suite 200    Neeleman
     Property                                                                  Everett, WA 98201     Law
                                                                  P 425.212.4800 || F 425.212.4802   Group




     Case 18-12660-MLB            Doc 137       Filed 05/08/20   Ent. 05/08/20 12:02:02              Pg. 2 of 3
             4) Upon closing, the closing agent shall provide a Final Closing Disclosure Statement to
 1

 2
                 debtor’s counsel at eneeleman@expresslaw.com.

 3           5) That this order is effective immediately and the 14 day appeal and stay periods have

 4               been waived.
 5
                                                //END OF ORDER//
 6
     Presented by:
 7   /s/ Thomas D. Neeleman
     Thomas D. Neeleman
 8   WSBA # 33980
     1904 Wetmore Ave., Suite 200
 9   Everett, WA 98201
     Telephone (425) 212-4800
10

11
     NO OBJECTION:
12
     /s/ Jason Wilson-Aguilar (approved via email)
13   Chapter 13 Trustee
14

15

16

17

18

19

20

21

22

23

24

25

26    Order Re Motion for Approval of Sale of Real                   1904 Wetmore Ave., Suite 200    Neeleman
      Property                                                                 Everett, WA 98201     Law
                                                                  P 425.212.4800 || F 425.212.4802   Group




      Case 18-12660-MLB            Doc 137       Filed 05/08/20   Ent. 05/08/20 12:02:02             Pg. 3 of 3
